DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Orita et al. (US 6573922).
Orita et al. disclose the following claimed limitations:
	* Re clm 21, a recording medium/sheet, 10/; 
* a substrate/sheet of paper, 12/
* a light-scattering layer/protective transparent film, 16/ carried by the substrate/sheet of paper, 12/ and including first scattering particles/microcapsules layer, 14/, the first scattering particles comprising perforated particles/microcapsules,18C, 18M, 18Y/.

* Re clm 22, a recording medium/10/
* a substrate/12/;
* a light-scattering layer/16/ carried by the substrate/12/ and including first scattering particles/14/, the first scattering particles having a caged morphology/microcapsules, 18C, 18M, 18Y/. 
Allowable Subject Matter
Claims 1-20 are allowed.
The primary reason for allowance of claims 1-20 is the inclusion of the limitations of a recording medium that includes wherein the first light-scattering layer is porous, and the second scattering particles are disposed to, upon melting, fill spaces between the first scattering particles; and wherein the first scattering particles comprise perforated particles. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Communication With The USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853